Name: 81/1017/Euratom, ECSC, EEC: Commission Decision of 18 November 1981 extending the Decisions relating to requests for authorization submitted by the Kingdom of Belgium (80/31/EEC, Euratom, ECSC), by the Kingdom of Denmark (80/384/EEC, Euratom, ECSC), by the Italian Republic (80/513/EEC, Euratom, ECSC), by the United Kingdom (80/774/EEC, Euratom, ECSC), and by the French Republic (80/821/EEC, Euratom, ECSC), concerning own resources accruing from value added tax (Only the English, Danish, French, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-23

 Avis juridique important|31981D101781/1017/Euratom, ECSC, EEC: Commission Decision of 18 November 1981 extending the Decisions relating to requests for authorization submitted by the Kingdom of Belgium (80/31/EEC, Euratom, ECSC), by the Kingdom of Denmark (80/384/EEC, Euratom, ECSC), by the Italian Republic (80/513/EEC, Euratom, ECSC), by the United Kingdom (80/774/EEC, Euratom, ECSC), and by the French Republic (80/821/EEC, Euratom, ECSC), concerning own resources accruing from value added tax (Only the English, Danish, French, Italian and Dutch texts are authentic) Official Journal L 367 , 23/12/1981 P. 0033****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 19 . ( 2 ) OJ NO L 336 , 27 . 12 . 1977 , P . 8 . ( 3 ) OJ NO L 13 , 18 . 1 . 1980 , P . 31 . ( 4 ) OJ NO L 94 , 11 . 4 . 1980 , P . 42 . ( 5 ) OJ NO L 126 , 21 . 5 . 1980 , P . 17 . ( 6 ) OJ NO L 222 , 23 . 8 . 1980 , P . 11 . ( 7 ) OJ NO L 239 , 12 . 9 . 1980 , P . 20 . ( 1 ) OJ NO L 145 , 13 . 6 . 1977 , P . 1 . COMMISSION DECISION OF 18 NOVEMBER 1981 EXTENDING THE DECISIONS RELATING TO REQUESTS FOR AUTHORIZATION SUBMITTED BY THE KINGDOM OF BELGIUM ( 80/31/EEC , EURATOM , ECSC ), BY THE KINGDOM OF DENMARK ( 80/384/EEC , EURATOM , ECSC ), BY THE ITALIAN REPUBLIC ( 80/513/EEC , EURATOM , ECSC ), BY THE UNITED KINGDOM ( 80/774/EEC , EURATOM , ECSC ), AND BY THE FRENCH REPUBLIC ( 80/821/EEC , EURATOM , ECSC ), CONCERNING OWN RESOURCES ACCRUING FROM VALUE ADDED TAX ( ONLY THE DANISH , DUTCH , ENGLISH , FRENCH AND ITALIAN TEXTS ARE AUTHENTIC ) ( 81/1017/EURATOM , ECSC , EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , HAVING REGARD TO COUNCIL DECISION 70/243/ECSC , EEC , EURATOM OF 21 APRIL 1970 ON THE REPLACEMENT OF FINANCIAL CONTRIBUTIONS FROM THE MEMBER STATES BY THE COMMUNITIES ' OWN RESOURCES ( 1 ), HAVING REGARD TO COUNCIL REGULATION ( EEC , EURATOM , ECSC ) NO 2892/77 OF 19 DECEMBER 1977 IMPLEMENTING IN RESPECT OF OWN RESOURCES ACCRUING FROM VALUE ADDED TAX THE DECISION OF 21 APRIL 1970 ON THE REPLACEMENT OF FINANCIAL CONTRIBUTIONS FROM MEMBER STATES BY THE COMMUNITIES ' OWN RESOURCES ( 2 ), AND IN PARTICULAR THE FIRST SUBPARAGRAPH OF ARTICLE 9 ( 3 ), THE SECOND SUBPARAGRAPH OF ARTICLE 11 ( 1 ) AND ARTICLE 13 ( 2 ), HAVING REGARD TO COMMISSION DECISION 80/31/EEC , EURATOM , ECSC OF 22 NOVEMBER 1979 CONCERNING REQUESTS FOR AUTHORIZATION SUBMITTED BY THE KINGDOM OF BELGIUM PURSUANT TO ARTICLE 13 ( 2 ) OF REGULATION ( EEC , EURATOM , ECSC ) NO 2892/77 CONCERNING OWN RESOURCES ACCRUING FROM VALUE ADDED TAX ( 3 ), HAVING REGARD TO COMMISSION DECISION 80/384/EEC , EURATOM , ECSC OF 17 MARCH 1980 CONCERNING REQUESTS FOR AUTHORIZATION SUBMITTED BY THE KINGDOM OF DENMARK PURSUANT TO ARTICLE 13 ( 2 ) OF REGULATION ( EEC , EURATOM , ECSC ) NO 2892/77 CONCERNING OWN RESOURCES ACCRUING FROM VALUE ADDED TAX ( 4 ), HAVING REGARD TO COMMISSION DECISION 80/513/EEC , EURATOM , ECSC OF 2 MAY 1980 CONCERNING REQUESTS FOR AUTHORIZATION SUBMITTED BY THE ITALIAN REPUBLIC PURSUANT TO ARTICLE 13 ( 2 ) OF REGULATION ( EEC , EURATOM , ECSC ) NO 2892/77 CONCERNING OWN RESOURCES ACCRUING FROM VALUE ADDED TAX ( 5 ), HAVING REGARD TO COMMISSION DECISION 80/774/EEC , EURATOM , ECSC OF 18 JULY 1980 CONCERNING REQUESTS FOR AUTHORIZATION SUBMITTED BY THE UNITED KINGDOM PURSUANT TO ARTICLE 13 ( 2 ) OF REGULATION ( EEC , EURATOM , ECSC ) NO 2892/77 CONCERNING OWN RESOURCES ACCRUING FROM VALUE ADDED TAX ( 6 ), HAVING REGARD TO COMMISSION DECISION 80/821/EEC , EURATOM , ECSC OF 22 JULY 1980 CONCERNING REQUESTS FOR AUTHORIZATION SUBMITTED BY THE FRENCH REPUBLIC PURSUANT TO ARTICLE 13 ( 2 ) OF REGULATION ( EEC , EURATOM , ECSC ) NO 2892/77 CONCERNING OWN RESOURCES ACCRUING FROM VALUE ADDED TAX ( 7 ), HAVING REGARD TO THE REQUESTS FOR EXTENSION OF THE AUTHORIZATION DECISIONS SUBMITTED BY THE KINGDOM OF BELGIUM , THE KINGDOM OF DENMARK , THE ITALIAN REPUBLIC , THE UNITED KINGDOM AND THE FRENCH REPUBLIC , WHEREAS IN THE EARLY YEARS OF IMPLEMENTATION OF THE SIXTH COUNCIL DIRECTIVE 77/388/EEC OF 17 MAY 1977 ON THE HARMONIZATION OF THE LAWS OF THE MEMBER STATES RELATING TO TURNOVER TAXES - COMMON SYSTEM OF VALUE ADDED TAX : UNIFORM BASIS OF ASSESSMENT ( 1 ), AUTHORIZATION SHOULD BE GRANTED ANNUALLY ; WHEREAS THE ADVISORY COMMITTEE ON OWN RESOURCES HAS APPROVED THE REPORT IN WHICH ARE RECORDED THE OPINIONS OF ITS MEMBERS ON THIS DECISION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING DECISIONS ARE HEREBY EXTENDED FOR THE 1980 FINANCIAL YEAR : - DECISION 80/31/EEC , EURATOM , ECSC CONCERNING THE KINGDOM OF BELGIUM , - DECISION 80/384/EEC , EURATOM , ECSC CONCERNING THE KINGDOM OF DENMARK , - DECISION 80/513/EEC , EURATOM , ECSC CONCERNING THE ITALIAN REPUBLIC , - DECISION 80/774/EEC , EURATOM , ECSC CONCERNING THE UNITED KINGDOM , - DECISION 80/821/EEC , EURATOM , ECSC CONCERNING THE FRENCH REPUBLIC . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE KINGDOM OF DENMARK , THE FRENCH REPUBLIC , THE ITALIAN REPUBLIC AND THE UNITED KINGDOM . DONE AT BRUSSELS , 18 NOVEMBER 1981 . FOR THE COMMISSION CHRISTOPHER TUGENDHAT VICE-PRESIDENT